Title: Abigail Adams to a Massachusetts Member of the Continental Congress, January 1779
From: Adams, Abigail
To: Lovell, James,Continental Congress



Dear Sir
Braintree, January? 1779

It gives me real pain to see the various arts and machinations of our internal Enemies practised with Effect upon the generality of Mankind. From the various reports which have been too successfully circulated for this month past the people will be brought to entertain suspicions with regard to congress which will tend to weaken their Authority and be greatly detrimental to our cause.
Mr. Dean by his indiscreet appeal to the publick has laid a foundation for more extensive mischief than perhaps he first intended. He has insinuated that the Ears of congress were shut against him when matters of the utmost importance to the United States required an impartial tribunal, thereby reflecting upon their wisdom and justice.
This unhappy contest, not so prudently conducted by his antagonist as it ought to have been, has led people to entertain suspicions and surmizes with regard to the integrety of that Honorable Body and the Enimes of America have caught hold of this very opportunity to propogate falshood, which will among the unreflecting part of mankind keep such surmizes alive. I will name two Instances which have lately come to my knowledg. I was told last week by a Gentleman who received it in Town from two Southern Gentlemen that notwithstanding Mr. D—n character appeard in so unfavourable a light, congress had appointed him minister plenipo to Holland.
I ventured at random to assure the gentleman their could be no truth in it.
The second report is that some Members of congress in conjunction with Gen. Arnold had been counterfeiting the continental currency. I hope their is as little truth in this assertion. For individual Members I cannot answer—their was a judas amongst the Apostles—tho I do not credit the report. In such a Body of Men it would be strange indeed, considering the Depravity of Humane Nature if their were not some less attached to the publick than to their private interest. Yet as a Body they have given every proof in their power that they are seeking the good of their country and disinterestedly act for the benifit of the publick weal and tho no Lover of their country would wish to see a blind obeidence to any body of Men, yet at the same time they must be sensible that it is for the good of the community that every member of it should pay a proper respect and regard to those to whom they have delegated power and Authority, that when once the confidence of the people is weakend by any real or immaginary cause of distrust, their rulers become the object of their Suspicion and jealousy, and their power of serving them decreses, their Authority is weakend, and the cause they wish to support is greatly injured.
This Sir will certainly be our case unless the real Friends and disinterested patriots will excert themselves and counter work the dangerous designs of our Enemies by discovering to the world their Arts and disigns.
I have taken the freedom Sir to address you upon this subject, as a warm and Zealous Friend to America and to the rights of Mankind. At the same time I intreet your pardon for touching upon a subject more properly belonging to your sex, but whilst I saw a dangerous poison spreading not only in this but the Neighbouring Towns, and judged it must be the case elsewhere, I thought it my duty to apply to those capable of applying a spedy antidote.
The absence of a very near and dear Friend I must plead as a further Excuse for addressing any other gentleman upon a subject which may be considerd as foreign to my sex, added to the critical state of our country which requires the Eyes of Argos to watch for its safety and security, will I hope secure from the imputation of vanity one who begs leave to submit to your Eye only the Sentiments of your Friend and Humble Servant.
